                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                             )
                                                     )      Case No. 1:08-cr-117-001
v.                                                   )
                                                     )      Judge McDonough/Steger
RICHARD TYRONE ALLEN                                 )

                               MEMORANDUM AND ORDER

       RICHARD TYRONE ALLEN (“Defendant”) came before the Court for an initial
appearance on December 7, 2018, in accordance with Rule 32.1 of the Federal Rules of Criminal
Procedure on the Petition for Warrant for Offender under Supervision (“Petition”) [Doc. 23].

        After being sworn in due form of law, Defendant was informed of his privilege against
self-incrimination under the 5th Amendment and his right to counsel under the 6th Amendment
to the United States Constitution.

        The Court determined Defendant wished to be represented by an attorney and that he
qualified for the appointment of an attorney to represent him at government expense.
Consequently, the Court APPOINTED Myrlene Marsa to represent Defendant.

       Defendant was furnished with a copy of the Petition, and had an opportunity to review
that document with his attorney. The Court determined that Defendant was able to read and
understand the Petition with the assistance of his counsel. In addition, AUSA Kyle Wilson
explained to Defendant the specific charges contained in the Petition. Defendant acknowledged
he understood the charges in the Petition.

        The Government moved Defendant be detained pending disposition of the Petition or
further Order of this Court. The Court explained Defendant’s right to a preliminary hearing and
detention hearing and what those hearings entail. Defendant conferred with his counsel and
requested a preliminary hearing and a detention hearing.

        The Court conducted a preliminary hearing and a detention hearing on December 10,
2018. Defendant was represented by Attorney Myrlene Marsa at the hearing, and the
Government was represented by AUSA Kyle Wilson. The Government relied upon the sworn
Petition executed by United States Probation Officer Doug Corn [Doc. 34], as well as the sworn
testimony of Officer Corn. Through the Petition and Officer Corn's testimony, the Court was
provided with a recitation of the various violations of conditions of supervision committed by
Defendant (i.e., defendant shall not commit another federal, state, or local crime; defendant shall
refrain from any unlawful use of a controlled substance; defendant shall participate in a program
of testing and/or treatment for drug and/or alcohol abuse, as directed by the probation officer;

                                                1
defendant shall not frequent places where controlled substances are illegally sold, used,
distributed or administered; defendant shall not associate with any persons engaged in criminal
activity and shall not associate with any person convicted of a felony; defendant shall notify the
probation officer within seventy-two hours of being arrested or questioned by a law enforcement
officer; and defendant shall answer truthfully all inquiries by the probation officer and follow the
instructions of the probation officer). Defendant’s counsel, Myrlene Marsa, proffered evidence
on behalf of Defendant. Counsel for both sides were given an opportunity to argue the issue of
probable cause and whether defendant should be released or detained pending resolution of the
Petition.

        The undersigned finds that, since Defendant started his term of supervised release on
May 27, 2016, he tested positive for marijuana use on multiple occasions; was found by
authorities to be in possession of marijuana; failed to complete a drug treatment program at
CADAS; failed to be truthful with his Probation Officer; failed to timely report contact with law
enforcement personnel; and has been arrested multiple times for a variety of offenses, including
a charge of Aggravated Assault following a violent altercation in which the victim was stabbed
several times.

        The Court finds that probable cause exists to demonstrate that Defendant has committed
violations of his conditions of supervised release, and that Defendant has not carried the burden
of establishing by clear and convincing evidence that he will not flee or pose a danger to any
other person or to the community. Consequently, the Court GRANTED the Government’s oral
motion to detain Defendant pending disposition of the Petition or further order of this Court.

       It is, therefore, ORDERED that:

           1. Counsel for Defendant and the Government shall confer and make best
              efforts to submit to United States District Judge McDonough a proposed
              Agreed Order with respect to an appropriate disposition of the Petition for
              Warrant for Offender Under Supervision.

           2. In the event counsel are unable to reach agreement with respect to an
              appropriate disposition of the Petition for Warrant for Offender under
              Supervision, they shall request a hearing before United States District
              Judge McDonough.

           3. The Government’s motion that Defendant be DETAINED WITHOUT
              BAIL pending further Order of this Court is GRANTED.

       ENTER.

                                              /s/ Christopher H. Steger
                                              UNITED STATES MAGISTRATE JUDGE

                                                 2
